Citation Nr: 0413507	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  00-24 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to the assignment of a higher initial disability 
rating for post-traumatic stress disorder (PTSD), rated as 50 
percent disabling since September 3, 1999.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that granted service connection for PTSD 
and assigned a 30 percent disability rating effective from 
September 3, 1999.

In a decision dated October 8, 2002, the Board granted the 
veteran's claim, in part, and found that he was entitled to a 
50 percent rating from September 3, 1999.  Thereafter, the 
veteran filed an appeal to the United States Court of Appeals 
for Veterans Claims (Court).  In October 2003, the veteran's 
representative and the VA's General Counsel filed a joint 
motion to vacate that part of the Board's October 2002 
decision that denied an evaluation in excess of 50 percent.  
In October 2003, the Court granted the motion and remanded 
the case to the Board for readjudication.  

Finally, the joint motion noted that the veteran had 
contended that he was unemployable as a result of his 
service-connected disabilities.  Accordingly, the issue of 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU) is referred to the RO for 
such additional development as may be necessary.  See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


REMAND

As noted in the Introduction, this case was previously before 
the Board in October 2002.  The Board's decision increased 
the veteran's disability rating to 50 percent, effective from 
September 3, 1999.  This was implemented by the RO in October 
2002, and in response to a January 2003 statement by the 
veteran, the RO thereafter undertook action to develop a 
claim for a higher rating.  An examination was requested by 
the RO and VA outpatient treatment records dated in February 
2003 and August 2003 were associated with the claims file.  
The records document outpatient treatment provided to the 
veteran for his service-connected PTSD.  Those records have 
not been addressed by the RO in a supplemental statement of 
the case.  See 38 C.F.R. § 19.31 (2003).

In regard to a VA examination, the Board notes that the last 
VA compensation and pension (C&P) examination afforded the 
veteran to assess his PTSD disability was in February 2000.  
A current examination is required in order to afford the 
veteran due process and properly assess his level of 
disability.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted 
and requested to identify any 
sources of treatment for his 
service-connected PTSD.  Any 
outstanding records should be 
obtained and associated with the 
claims file.

2.  After completing the development 
sought above, the veteran should be 
afforded a VA psychiatric 
examination if one has not been 
provided as indicated in the RO's 
November 18, 2003 request.  (If the 
veteran was afforded a VA 
examination, and the report is 
adequate for rating purposes, 
another examination is not required 
by this remand.)

If an examination is provided in 
accordance with this remand the 
examiner should review the claims 
file.  All necessary tests and 
studies, including appropriate 
psychological studies (if determined 
to be necessary by the examiner), 
should be conducted in order to 
identify and describe the 
symptomatology attributable to PTSD.  
The report of examination should 
contain a detailed account of all 
manifestations of the 
disability(ies) found to be present.  
If there are found to be psychiatric 
disorder(s) other than PTSD, the 
examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of 
the disorder(s), if possible.  If 
certain symptomatology cannot be 
disassociated from one disorder or 
the other, it should be so 
specified.  The examiner must also 
comment on the extent to which PTSD 
affects occupational and social 
functioning.  A multi-axial 
assessment should be conducted, and 
a thorough discussion of Axis V (GAF 
score), with an explanation of the 
numeric code assigned, is to be 
included.  The report of examination 
must include the complete rationale 
for all opinions expressed.

3.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  In its adjudication, the RO 
should consider whether a staged 
rating is appropriate as the 
veteran's case is on appeal from an 
original rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  If 
the benefit sought is not granted, 
the veteran and his representative 
should be furnished with a 
supplemental statement of the case 
that addresses all of the evidence 
added to the record and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

